Citation Nr: 1518030	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for PTSD and assigned a 10 percent rating, effective November 10, 2011 (the date of receipt of the Veteran's original claim for service connection).  An interim October 2013 rating decision assigned an increased 30 percent rating for PTSD from November 10, 2011.

The Veteran testified before the undersigned in a hearing via videoconference in May 2014; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record suggests that the Veteran's PTSD symptoms may have increased in severity since his last, May 2013, VA examination.  In a January 2014 statement, the Veteran stated that his work is his "escape" from guilty feelings and he "will eventually have to retire and that scares the hell out of [him], because [he] will not have a daily escape from [himself]" and he is "terrified of what will happen to" him.  During his May 2014 hearing, the Veteran reported that he had retired two weeks earlier.  Based on the above (and the fact that the focus of both the December 2011 and May 2013 VA PTSD examination reports was nexus to service rather than current severity), the Board finds that the Veteran's condition may have worsened since his last VA examination.  Accordingly, a new examination is warranted to determine the current extent and severity of his service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997)(holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In addition, in the May 2014 statement and during his videoconference hearing, the Veteran reported that he receives ongoing treatment for his mental health complaints at the Ogden, Utah, VA medical facilty.  Records of ongoing treatment are likely to contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  All records of VA treatment the Veteran has received for his mental health complaints since November 2011 (the date of receipt of his claim for service connection for PTSD), should be secured.

2.  Thereafter, provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.  The examiner should detail the functional effects the Veteran's PTSD has on his ability to perform physical and sedentary tasks.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

